Citation Nr: 0108592	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-08 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for thoracolumbar strain, 
currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was certified to the Board 
by the Winston-Salem, North Carolina RO.

In June 1999, the appellant claimed entitlement to service 
connection for cervical spine and coccyx/tailbone disorders.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, these matters 
are referred to the RO for appropriate consideration.  

In a November 1999 rating action, the Winston-Salem RO denied 
claims of entitlement to service connection for 
sinusitis/allergies, bilateral hip disorders and left knee 
pain as not well grounded.  Since that decision, however, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  Unlike the version of the 
law in effect at the time of the RO decision, the recent 
enactment of the new law significantly adds to and amends the 
statutory law concerning VA's duties when processing claims 
for benefits.  The new law, however, can only be considered 
if the veteran files an application to have the RO decision 
"revisited."  The Board takes this opportunity to invite 
the veteran to file such an application.  


FINDINGS OF FACT

1.  The veteran's low back disability is not manifested by 
more than a slight limitation of motion; by evidence of a 
moderate intervertebral disc syndrome, or by evidence of a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion. 

2.  The veteran's thoracic spine disability is manifested by 
moderate limitation of motion.  There is no evidence of 
thoracic ankylosis.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2000). 

2.  A separate 10 percent rating for moderate limitation of 
motion of the thoracic spine is warranted.  38 U.S.C.A. § 
1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4,14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5288, 5291 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

By a September 1997 rating action, service connection was 
granted and a 10 percent rating assigned for thoracolumbar 
strain.  The RO noted that service medical records detailed 
injuries suffered by the veteran in a motor vehicle accident 
and noted her complaints of pain in the upper and lower back.  

The report of an August 1997 VA examination conducted in 
connection with the veteran's original claim included a 
diagnosis of history of thoracolumbar strain without clinical 
evidence of radiculopathy or x-ray evidence of degenerative 
joint or disc disease.  

Outpatient treatment records submitted by the veteran in 
support of her claim include reports referable to VA and 
private medical treatment.  

A June 1998 VA chart extract noted the veteran's report of 
pain in the upper and low back  Assessment was that of 
thoracic and lumbar strain with spasm.  In September 1998, 
she reported essentially no change in back pain, and reported 
flare-ups of pain as associated with increased activities and 
demands of her young children.  Assessment was that of 
chronic thoracic/lumbar pain.

The veteran was afforded a VA examination in November 1998 at 
which time she complained of pain from under the rib down 
towards the top of the buttocks, and at the low back/lumbar 
area, more on the left than the right.  She did not complain 
of weakness, stiffness or lack of endurance.  She did not 
have flare-ups.  The veteran was reportedly active at home, 
six months postpartum, taking care of an infant and working 
at home.  She reported a burning sensation, and numbness and 
some pain up and down the spine.  On range of motion testing, 
the veteran demonstrated forward bending to 90 degrees; 
lateral bending to 40 degrees, bilaterally; and lumbar 
rotation to 20 degrees, bilaterally without pain.  The 
veteran did not have any thoracic pain when shrugging the 
shoulders and against resistance.  She did complain of some 
discomfort high in the left scapula.  She did not give a 
history of flare-ups or lack of endurance  The veteran had no 
postural abnormality, fixed deformity or scoliosis.  Lumbar 
muscles were strong, tense, but nontender.  X-ray studies 
conducted in August 1997 were reviewed and interpreted as 
normal.  The diagnosis was thoracolumbar strain with chronic 
symptoms, normal motion on examination.  

Records reveal that the appellant received chiropractic care 
in November 1998.

The report of a private orthopedic consultation conducted in 
January 1999 noted the veteran's complaints of "entire back 
pain from the bottom of her neck to her belt," dating from 
the 1996 motor vehicle accident.  On physical examination, 
there was no thoracic or lumbosacral tenderness to palpation.  
The veteran was able to flex to approximately 8 inches of her 
feet, which she indicated was her normal motion and not 
decreased due to pain.  She was able to extend and rotate 
with very minimal tenderness with left rotation along the 
left sided perithoracic area.  Neurologically the appellant 
was grossly intact, with equal deep tendon reflexes 
bilaterally.  X-ray studies were negative for fractures or 
degenerative changes.  Disc spaces appeared to be normal 
throughout.  The clinical impression was muscle spasms left 
sided perithoracic and lumbosacral spine.  Physical therapy 
was ordered.

In January 1999, the appellant was also seen by Anthony Bray, 
M.D., for an evaluation.  She reported a burning sensation in 
the low back with muscle spasms.  Physical examination was 
notable for tenderness over the lumbar region, paraspinous 
muscles, and at the lower presacral or coccyx region.  The 
assessment was coccyx and lumbosacral pain.

A May 1999 private treatment report noted the veteran's 
complaint of continuous lower lumbar area pain, with some 
numbness and tingling in the legs.  The assessment was that 
of chronic back pain with some radicular symptoms.  The 
report of an MRI conducted to further evaluate her complaints 
showed the lumbar vertebral bodies were normal in height and 
alignment; the intervertebral disc space heights were 
preserved.  There was no evidence of a herniated nucleus 
pulposus or of spinal stenosis at any level.  The impression 
was that there were no findings to explain the veteran's 
current symptoms.  

A June 1999 VA chart extract noted the veteran's complaints 
of chronic low back pain.  The veteran reported that she had 
not been able to lose weight, but was doing back exercises 
faithfully.  Neurological examination was intact, with normal 
strength in the upper extremities and decreased strength in 
the left hip flexion and left extension.  Reflexes were 
graphically depicted as 2+ at the knees and ankles.  The 
assessment was that of an unrevealing physical examination 
with chronic back pain.

The appellant was seen at the Durham Orthopedic Clinic in 
August 1999.  She reported the history of the in-service car 
accident.  The examiner found it significant that the 
appellant stood 5 feet, 5 inches tall and weighed 200 pounds, 
when she only weighed 130 pounds in-service.  The appellant 
was, however, noted to be pregnant.  Physical examination 
revealed thoracolumbar extension to about 30 degrees, 
rotation to 80 degrees bilaterally, flexion to 90 degrees, 
and lateral bending to 30 degrees on the left and to 40 
degrees on the right.  Deep tendon reflexes were trace at 
both knees, and 1+ at the ankles.  Straight leg raising was 
positive on the left at 70 degrees.  Lower extremity strength 
and sensation testing was normal.  The pertinent diagnosis 
was chronic thoracic lumbar strain.

In October and November 1999, the veteran was seen at the 
Anne Penn Sports and Rehabilitation Clinic for physical 
therapy.  By mid-November 1999 the appellant was noted to 
report no functional limitation, although she still described 
having pain that ranked 2/10.

The veteran presented to a May 2000 VA examination with 
complaints of back pain over the lumbar area with a burning 
sensation that goes all the way up her back, between her 
shoulder and out towards the right shoulder.  She reported 
feeling some stiffness every day in the low back and muscle 
spasms in both the thoracic and lumbar areas.  The veteran 
was noted to be at home with her three small children, active 
in their care.   

The examiner noted the history of the veteran's original 
injury, her subsequent complaints and various treatment 
modalities attempted.  On current physical examination, the 
veteran was described as large, with normal stride and gait.  
She did not appear to be in pain.  The examiner noted good 
posture sitting on the examination table, and no symptoms 
when taking off her shoes and socks or when standing on or 
off the examining table.  The veteran had a wide back, with 
preserved lumbar lordosis and normal curvature of the neck; 
there was no scoliosis noted.  Palpation over the vertebral 
column produced symptoms at the L3-4 level where the veteran 
complained of some tenderness on deep palpation.  There were 
no spasms or fasciculations noted on palpation of the neck.  
During the examination, the veteran reported burning 
sensations in the lower thoracic and lumbar area.  There was 
no tenseness under those muscles and no point or localized 
area of tenderness.  The examiner commented that the 
examination did not appear painful.  On range of motion 
testing, the veteran was able to forward bend to 80 degrees; 
bend laterally to 40 degrees without pain; and perform lumbar 
rotation to 20 degrees, slowly and gingerly.  Straight leg 
raising did not exacerbate any low back discomfort.  
Sensation was intact to the feet.  The examiner reviewed the 
medical record, including the May 1999 MRI report.  Current 
x-ray studies, when compared to August 1997 studies, were 
interpreted as negative and unchanged.  The diagnosis was 
that of chronic lumbar sprain, symptomatic, with adequate 
motion and strength.  

II.  Analysis

The veteran contends that her service-connected back 
disability is more severe than the current rating indicates.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's back disability is currently assigned a 10 
percent rating by analogy under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20 (2000).

Under Code 5292, a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation is assignable for moderate limitation of the 
lumbar spine.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 10 percent 
raring is warranted for mild intervertebral disc syndrome.  A 
20 percent rating is assignable for moderate intervertebral 
disc syndrome, recurring attacks, with intermittent relief. 

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295, a 10 percent rating is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating is 
provided for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position. 

The Board also notes that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 as they 
relate to functional loss and pain on movement, and that the 
provision of 38 C.F.R. § 4.14 (2000) (avoidance of 
pyramiding) does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In the present case, the Board finds that an increased rating 
is not warranted under any criteria pertaining to the lumbar 
spine.  Private treatment records and reports of VA 
examinations conducted during the course of the appeal 
include the veteran's report of back pain and its effect on 
her daily life; however, the records also include the 
examiners' observations that the appellant has fairly normal 
range of motion, and in any event not more than a slight 
limitation of motion has been shown.  The most recent VA 
examination included the examiner's impression that the 
veteran had adequate motion and strength and the examiner's 
observation that she appeared able to demonstrate range of 
motion during the course of the examination without pain.  
The record does include some limitation of motion, but no 
muscle spasm or loss of lateral spine motion.  

The record does not show that the veteran has muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
moderate intervertebral disc syndrome or a moderate 
limitation of motion to warrant an increased rating.  
Although the veteran reported that she had been told she had 
a herniated disc in her back, an MRI study was interpreted as 
normal and there is no evidence of neurological abnormalities 
related to her back.  The Board notes the veteran's 
complaints of pain; however, VA examination reports did not 
include an objective evidence of pain.  Indeed, such hallmark 
signs of painful pathology to include disuse atrophy and/or 
incoordination on use are no where to be seen in the clinical 
record.  Furthermore, a 10 percent rating under Diagnostic 
Code 5295 would contemplate characteristic pain on motion.  
Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59 does 
not call for the assignment of an increased rating.  As such, 
the Board finds that the veteran's lumbar symptomatology is 
not more than slightly disabling with evidence of a 
lumbosacral strain with characteristic pain on motion, or 
slight limitation of motion of the lumbar spine.  The benefit 
sought on appeal is denied.

The Board does find, however,  that the evidence warrants the 
assignment of a separate 10 percent rating for moderate 
limitation of motion of the thoracic spine.  The RO noted the 
veteran's complaints of pain in the upper back in the 
September 1997 rating action which originally granted service 
connection.  The November 1998 VA examination included her 
complaints of pain from "under the ribs" down to the low 
back and some discomfort in the left scapula.  In January 
1999, the veteran complained of pain from the "bottom of her 
neck," extending down her back and examination findings 
included tenderness over the left sided perithoracic area.  
Those findings may be rated separately from the service-
connected lumbar spine disorder where the symptomatology 
associated with each is separate and distinct, with no 
"overlapping."  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Given that the thoracic spine was shown to be tender and 
continues to be symptomatic, a separate 10 percent rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5291.  
DeLuca.  Still, as there is no evidence dorsal ankylosis, 
there is no basis for the assignment of an increased or 
separate rating under the criteria of Diagnostic Code 5288. 

In reaching this decision the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
her claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and has obtained the veteran's post-service 
treatment records.  In addition, the veteran has been 
examined by VA in connection with her claim.  Accordingly, 
the Board finds that the duty to assist has been fulfilled.  
See generally, Veterans Claims Assistance Act of 2000, Pub. 
L. 106-475, 114 Stat. 2096 (2000). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, except as noted the preponderance of the 
evidence is against the veteran's claim, and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for lumbosacral strain is denied. 

A separate 10 percent rating for moderate limitation of 
motion of the thoracic spine is granted, subject to the 
regulations governing the payment of monetary benefits. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

